DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/10/2021 has been entered.  Claims 1, 3, 5, 7, 13, 15, 17 and 19 have been amended; claims 2 and 14 have been canceled; and no new claims have been added.  Claims 1, 3-13 and 15-24 remain pending in the application.  The objections to claims 7, 13 and 19 are withdrawn based on Applicant’s amendments to these claims.  The objection to the specification is withdrawn based on Applicant’s amendment to the title.  The objection to the drawings is withdrawn based on Applicant’s submission of the Replacement Sheet correcting FIG. 6.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-13 and 15-24 over the art of record have been considered, but are not persuasive.
	On pages 10 - 12 of the Remarks filed on 12/10/2021, Applicant states that Li does not disclose "the first indication information is used to determine a target channel access manner group, the target channel access manner group being used to determine the at least one channel access manner in the COT" as recited in original claim 2 (now in amended claim 1).  Applicant asserts that Li only discloses that the LBT type field indicates an LBT type in a set of LBT types.  Examiner respectfully disagrees. 
	Paragraph [0258] discloses an equation wherein the value of L (i.e. channel access manner) is determined based on the subset S (i.e. a particular subset of channel access manners which reads on a group of channel access manners).  In particular, paragraph [0258] L=┌log2(|S|)┐.  In other words, the indication information includes the subset S and the manner of determining L using the equation.  Thus, the channel access manner L will be different depending on the subset of channel access manners that are under consideration in the first instance.  Contrary to Applicant's assertion, using the example of paragraphs [0259] and [0261], a different subset S will be under consideration in the equation in paragraph [0258] because paragraphs [0259] and [0261] list a different subset of channel access manners. 
	Additionally, to further compact prosecution, an updated search reveals that WO2018/033106 A1 (Ding et al.), discloses “wherein the first indication information being used to determine the at least one channel access manner in the COT comprises that: the first indication information is used to determine a target channel access manner group, the target channel access manner group being used to determine the at least one channel access manner in the COT.”  For example, page 11/14 of the English translation discloses that the network device provides LBT configuration information to the user equipment in an uplink grant.  In particular, the network device provides first indication information (“001”, “010”, “011”) used to determine a target channel access manner group (One shot LBT for example) as shown in Table I whereby the target channel access manner group is used to determine the at least one channel access manner in the COT.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2020/0359411 A1, hereinafter “Li”), in view of Park et al. (US PG Pub 2020/0178297 A1, hereinafter Park).
	Regarding claim 1, Li teaches a method for transmitting information, comprising: receiving, by User Equipment (UE), first indication information from a network device (FIG. 21 UL LBT type (reads on first indication information) in UL grant transmitted from the gNB (reads on network device) to UE) wherein the first indication information is used to determine at least one channel access manner (FIG. 21 UL LBT type (i.e. listen before talk type) reads on channel access manner; ¶ [0256] discloses LBT type field to indicate various LBT categories) in Channel Occupancy Time (COT) of the network device (FIG. 21 illustrating that resources for UL transmission of UE are allocated during the gNB-initiated MCOT), wherein the first indication information being used to determine the at least one channel access manner in the COT comprises that: the first indication information is used to determine a target channel access manner group, the target channel access manner group being used to determine the at least one channel access manner in the COT (¶ [0258] equation wherein the value of L (i.e. channel access manner) is determined based on the subset S (i.e. a particular subset of channel access manners which reads on a group of channel access manners).  In particular, paragraph [0258] discloses that L=┌log2(|S|)┐.  The indication information includes the subset S and the manner of determining L using the equation.  Thus, the channel access manner L will be different depending on the subset of channel access manners that are under consideration in the first instance); and determining, by the UE, a first channel access manner for an uplink transmission in the COT according to the first indication information (¶ [0315] discloses that the UE determines to use CAT-1 LBT or CAT-2 LBT (i.e. first channel access manner according to the first indication) can be used if the starting position of the scheduled UL transmission.)	 
	Li does not explicitly teach that the UL transmission is a target burst and does not explicitly teach wherein the target burst is used to transmit a target signal or a target channel.
	In analogous art, Park teaches that the UL transmission is a target burst and wherein the target burst is used to transmit a target signal (¶ [0122] discloses that a series of signals transmitted by a communication node within a channel occupation time (COT) after an LBT operation is referred to as a TX burst) or a target channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the uplink transmission from the UE is a target burst for transmitting a series of signals as taught by Park.  One would have been motivated to do so in order to enable a UE to perform more flexible LBT based on LBT parameter information indicated by a base station and more efficiently perform uplink transmission based on the LBT parameter information, thereby reducing latency in the UE which increases a user’s quality of experience.  (Park ¶ [0014])

Regarding claim 3, the combination of Li and Park, specifically Li, teaches wherein the target channel access manner group is determined according to a first parameter (¶ [0258] LBT type field of L bits), and the first parameter comprises: at least one channel access manner (¶ [0258] e.g. 16 μs CAT-2 LBT), in the target channel access manner group.

Regarding claim 5, the combination of Li and Park, specifically Li, teaches wherein the target channel access manner group is a channel access manner group in a set of channel access manner groups, the set of channel access manner groups comprising at least one channel access manner group (¶ [0258] LBT type field of L bits to indicate one of the LBT types in set S, wherein S subset S of {CAT-1 LBT, 16 μs CAT-2 LBT, 25 μs CAT-2 

Regarding claim 8, Li does not explicitly teach wherein the at least one channel access manner comprises a channel access manner for at least one burst in the COT, and the at least one burst comprises: at least one Uplink (UL) burst in the COT.
In analogous art, Park teaches wherein the at least one channel access manner comprises a channel access manner for at least one burst in the COT, and the at least one burst comprises: at least one Uplink (UL) burst in the COT (¶¶ [0180] – [0181] discloses UL TX burst in remaining period of a base station’s DL MCOT and the base station signals the LBT operation (i.e. channel access manner) for the UL TX burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park to implement the further teaching of Park One would have been motivated to do so in order to enable a UE to perform more flexible LBT based on LBT parameter information indicated by a base station and more efficiently perform uplink transmission based on the LBT parameter information, thereby reducing latency in the UE which increases a user’s quality of experience.  (Park ¶ [0014])

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a User Equipment (UE) (FIG. 21 of Li), comprising: a processor (FIG. 26 processor 40 taught by Park); a memory for storing a computer program executable by the processor (FIG. 26 memory 50 taught by Park); and a network interface (FIG. 26 transmitter 10/receiver 20 taught by Park), wherein the processor is configured to run the computer program (¶ [0320] of Park).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 4, 6-7, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, and further in view of Lou et al. (US PG Pub 2020/0374933 A1, hereinafter “Lou”).
	Regarding claim 4, the combination of Li and Park does not explicitly teach wherein the first parameter is preset.  
	In analogous art, Lou teaches wherein the first parameter is preset (¶ [0298] . . . The LBT categories may be configured (i.e. preset) or indicated by gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park to preset the LBT categories/types taught by Li.  One would have been motivated to do so in order to reduce signaling transmitted from the gNB to the UE, thereby improving overall system performance.

	Regarding claim 6, the combination of Li and Park does not explicitly teach wherein the set of channel access manner groups is determined according to a second parameter, and the second parameter comprises: a number of the channel access manner groups in the set of channel access manner groups.
	In analogous art, Lou teaches wherein the set of channel access manner groups is determined according to a second parameter, and the second parameter comprises: a number of the channel access manner groups in the set of channel access manner groups (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  LBT schemes may be put in a table and the row indices may be used to signal the LBT type. Different types of transmission may use different types of LBT schemes in the COT.  Thus, it is readily apparent to one of ordinary skill in the art that a table can be used to signal a set of channel access manner groups, wherein the groups are identified by row indices (reads on second parameter).  The row indices could be numbered, for example, from 1 to N, where N is the maximum number of channel access manner groups.  The second parameter, i.e. row index, comprises a number of the channel access manner groups in the set of channel access manner groups included in the table.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park to preset the LBT categories/types taught by Li.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improving overall system performance.  (Lou ¶ [200])

	Regarding claim 7, the combination of Li and Park does not explicitly teach wherein the second parameter is configured by a higher layer or preset.
	In analogous art, Lou teaches wherein the second parameter is configured by a higher layer (¶ [0112] teaches that information such as higher layer configurations and settings need to be set before data transmission.  One of ordinary skill in the art would readily recognize .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park implement the further teachings of Lou.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improving overall system performance.  (Lou ¶ [200])

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, and further in view of Karaki et al. (US PG Pub 2020/0022174 A1, hereinafter “Karaki”).
	Regarding claim 9, the combination of Li and Park does not explicitly teach receiving, by the UE, second indication information, wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst.
receiving, by the UE, second indication information (¶ [0149] control information received by UE on PDCCH), wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst (¶ [0149] discloses that the control information indicates the start symbol of an UL data channel in a first burst of at least one UL radio transmission.  Thus, the control information/second indication information is used to determine at least one burst (i.e. first burst).  The at least one burst and the target burst can be the same as the claim language does not indicate that the at least one burst and target burst are different.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park such that the UE receives control information that the UE uses to determine at least on burst as taught by Karaki in the COT taught by Li.   One would have been motivated to do so in order to indicate resources for the uplink burst to the UE, thereby allow for efficient control of UL radio transmissions in an unlicensed spectrum.  (Karaki ¶ [0006])

	Regarding claim 10, Li does not explicitly teach receiving, by the UE, second indication information, wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst.
	In analogous art, Karaki teaches wherein the second indication information is used to determine at least one of: a starting symbol of the target burst (¶ [0149]) or a starting position in the starting symbol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Karaki to implement the further teaching of Karaki.  One would have been motivated to do so in order to indicate resources for the uplink burst to the UE, thereby allow for efficient control of UL radio transmissions in an unlicensed spectrum.  (Karaki ¶ [0006])

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, in view of Karaki, and further in view of Huang et al. (US PG Pub 2018/0124755 A1, hereinafter “Huang”).
	Regarding claim 11, the combination of Li, Park and Karaki does not explicitly teach wherein information indicated by the second indication information is determined according to a first subcarrier spacing, and the first subcarrier spacing is less than or equal to a subcarrier spacing corresponding to the target burst. 
	In analogous art, Huang teaches wherein information indicated by the second indication information is determined according to a first subcarrier spacing (¶ [0026] tone assignments (i.e. subcarrier spacing transmitted from the eNB to the UE), and the first subcarrier spacing is less than or equal to a subcarrier spacing corresponding to the target burst (¶ [0026] uplink short burst from the UE to the eNB is generated based on tone assignments/sub-carrier spacing received from the eNB (i.e. first subcarrier spacing is equal to subcarrier spacing corresponding to the target burst)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Karaki to implement the teaching of Huang.  One would have been motivated to do so in order to decrease latency of transmission by the UE, thereby increasing a user’s quality of experience.  (Huang ¶ [0006]) 

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, and further in view of Sun et al. (US PG Pub 2021/0022157 A1, hereinafter “Sun”).
	Regarding claim 12, Li does not explicitly teach wherein the first indication information is further used to determine at least one channel access manner outside the COT.
	In analogous art, Sun teaches wherein the first indication information is further used to determine at least one channel access manner outside the COT (¶ [0103] . . . the RRC configured UL slot is outside the actual COT duration and hence cat4 is set for UE LBT for the last 4-5 ms . . . Bit b3 (i.e. first indication information) may indicate whether RRC configured UL should use cat2 or cat4 LBT for the last quantum of the TXOP (COT-floor to COT-ceil) {interpreted as Bit b3 can be used to indicate to the UE to use cat4 LBT outside the COT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park such that the first indication information is used to determine the channel access manner outside the COT as taught by Sun.  One would have been motivated to do so in order for the UE to switch to an appropriate LBT category for obtaining channel access outside the COT, thereby decreasing latency of transmissions by the UE.  (Sun ¶ [0051])

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2017/0196020 A1 (Mukherjee et al.) – discloses channel access configuration; 
US PG Pub 2021/0289548 A1 (Murray et al.) – discloses channel access with a new radio unlicensed serving cell; and 
WO2018/033106 A1 (Ding et al.) – discloses a method and apparatus for performing channel access.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413